Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 1 of 24 PageID #: 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK

  SAMUEL & STEIN
  David Stein (DS 2119)
  38 West 32nd Street
  Suite 1110
  New York, New York 10001
  (212) 563-9884
  dstein@samuelandstein.com

  Attorneys for Plaintiffs, Individually
  and on behalf of all others similarly
  situated

   Canute Flo and Kla Thompson,
   on behalf of themselves and
   all other persons similarly
   situated,                                 DOCKET NO. 20-CV-2506

                     Plaintiffs,
                                                    COMPLAINT
                - vs. –

   Campos Group, Inc., Limiona,
   Inc., Kamari Group Inc.,
   Chris Tsambouniaris, and John
   Does #1-10,

                     Defendants.

        Plaintiffs Canute Flo and Kla Thompson, by and through

  their undersigned attorneys, for their complaint against

  Campos Group, Inc., Limiona, Inc., Kamari Group Inc., Chris

  Tsambouniaris, and John Does #1-10, allege as follows, on

  behalf of themselves and on behalf of all other persons

  similarly situated:
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 2 of 24 PageID #: 2



                                NATURE OF THE ACTION

        1.        Plaintiffs allege on behalf of themselves and on

  behalf     of    other        similarly       situated      current     and   former

  employees of defendants Campos Group, Inc., Limiona, Inc.,

  Kamari Group Inc., Chris Tsambouniaris, and John Does #1-

  10, who elect to opt into this action pursuant to the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), that they

  are   entitled      to:       (i)    unpaid     wages     from    defendants     for

  overtime     work       for     which   they       did   not    receive    overtime

  premium pay as required by law; and (ii) liquidated damages

  pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., because

  defendants’ violations lacked a good faith basis.

        2.     Plaintiffs             further        complain      on     behalf    of

  themselves and on behalf of a class of other                              similarly

  situated        current       and     former       employees     of     defendants,

  pursuant to Fed. R. Civ. P. 23, that they are entitled to

  (i)   back      wages     for    overtime       work     for    which    defendants

  willfully failed to pay overtime premium pay as required by

  the New York Labor Law §§ 650 et seq. and the supporting

  New   York       State    Department          of    Labor      regulations;      (ii)

  liquidated damages pursuant to New York Labor Law for these

  violations;         and       (iii)     compensation            for     defendants’

  violations of the Wage Theft Prevention Act.




                                            2
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 3 of 24 PageID #: 3



                                        THE PARTIES

        3.     Plaintiff          Canute     Flo      is     an   adult    individual

  residing in the Bronx, New York.

        4.     Plaintiff          Kla    Thompson      is    an   adult    individual

  residing in Staten Island, New York.

        5.     Plaintiffs consent in writing to be parties to

  this action pursuant to 29 U.S.C. § 216(b); their written

  consents are attached hereto and incorporated by reference.

        6.     Upon       information        and      belief,     defendant    Campos

  Group, Inc. is a New York corporation with a registered

  address of 54-41 Arnold Avenue, Maspeth, New York.

          7.    Upon information and belief, defendant Limiona,

  Inc. is a New York corporation with a registered address of

  82-07 7th Avenue, Brooklyn, New York.

        8.     Upon       information        and      belief,     defendant    Kamari

  Group      Inc.    is    or     was    a   New      York    corporation      with    a

  registered address of 82-07 7th Avenue, Brooklyn, New York.

        9.     At relevant times, defendants Campos Group, Inc.,

  Limiona, Inc., and Kamari Group Inc. (collectively, “the

  Construction            Companies”)        were       employers         engaged     in

  interstate        commerce      and/or     the      production      of    goods     for

  commerce     within       the    meaning       of    the    FLSA,   29     U.S.C.    §

  207(a).




                                             3
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 4 of 24 PageID #: 4



        10.   Upon information and belief, at relevant times,

  the Construction Companies, individually and collectively,

  have had gross annual revenues in excess of $500,000.00.

        11.   Upon   information     and   belief,    at   all   relevant

  times herein, the Construction Companies have used goods

  and   materials    produced   in   interstate     commerce,    and   have

  employed at least two individuals who handled such goods

  and materials.

        12.   Upon   information     and   belief,    at   all   relevant

  times, the Construction Companies shared common ownership

  and management, common offices and personnel, and operated

  for a common business purpose.

        13.   For example, Limiona and Kamari share the same

  business address and management on paper, but all three

  companies     shared    the   employment     of    plaintiffs,       with

  different entities issuing pay to plaintiffs at different

  times.

        14.   Upon   information     and   belief,    at   all   relevant

  times, the Construction Companies have constituted a single

  “enterprise” as defined in the FLSA.

        15.   Upon   information     and   belief,    at   all   relevant

  times each of the defendants constituted joint employers of

  plaintiffs within the meaning of the FLSA and NYLL, in that




                                     4
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 5 of 24 PageID #: 5



  each of the defendants controlled the terms and conditions

  of plaintiffs’ employment.

          16.   Upon   information     and    belief,    the    Construction

  Companies were alter egos of each other.

          17.   Upon   information     and     belief,    defendant     Chris

  Tsambouniaris is an owner or part owner and principal of

  the Construction Companies, who has the power to hire and

  fire employees, set wages and schedules, and maintain their

  records.

        18.     Defendant Chris Tsambouniaris was involved in the

  day-to-day     operations    of    the     Construction      Companies   and

  played an active role in managing the businesses.

        19.     Upon information and belief, defendants John Does

  #1-10    represent     the   other   owners,     officers,      directors,

  members,      and/or    managing     agents     of     the    Construction

  Companies, whose identities are unknown at this time, who

  participated in the day-to-day operations of Defendants,

  who have the power to hire and fire employees, set wages

  and schedules, and retain their records, and who constitute

  “employers” pursuant to the FLSA, New York Labor Law, and

  federal and state implementing regulations.

        20.     Defendants     all     constituted        “employers”      of

  Plaintiffs as that term is used in the Fair Labor Standards

  Act and New York Labor Law.


                                       5
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 6 of 24 PageID #: 6



                          JURISDICTION AND VENUE

        21.   This Court has subject matter jurisdiction over

  this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

  supplemental jurisdiction over plaintiffs’ state law claims

  pursuant to 28 U.S.C. § 1367.           In addition, the Court has

  jurisdiction     over     plaintiffs’       claims   under   the   FLSA

  pursuant to 29 U.S.C. § 216(b).

        22.   Venue is proper in this district pursuant to 28

  U.S.C. § 1391 because defendants’ businesses are located in

  this district and the underlying causes of action arose in

  this district.

          COLLECTIVE ACTION AND CLASS ACTION ALLEGATIONS

        23.   Pursuant to 29 U.S.C. § 207, plaintiffs seek to

  prosecute    their   FLSA   claims     as   a   collective   action   on

  behalf of themselves and a collective defined as follows:

        All   persons  who   are   or   were   employed   by
        defendants in the United States as construction
        workers at any time since June 3, 2017, to the
        entry of judgment in this case (the “Collective
        Action Period”), and who were not paid overtime
        compensation at rates at least one-and-one-half
        times the regular rate of pay for hours worked in
        excess   of   forty   hours   per    workweek   (the
        “Collective Action Members”).

        24.   Pursuant to Fed. R. Civ. P. 23(a), (b)(2), and

  (b)(3), plaintiffs seek to prosecute their New York Labor

  Law claims on behalf of themselves and a class defined as

  follows:


                                     6
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 7 of 24 PageID #: 7



        All   persons  who  are   or  were   employed  by
        defendants in New York as construction workers at
        any time since June 3, 2014, to the entry of
        judgment in this case (the “Class Period”), and
        who were not properly paid overtime compensation,
        and/or who were not provided with appropriate
        wage notices or weekly wage statements (the
        “Class Members”).

        25.   Prosecution        of     this     matter      as   a    class     is

  necessary    because      the       persons    in    the    putative        Class

  identified    above      are    so    numerous      that    joinder    of    all

  members is impracticable.

        26.   Although the precise number of such persons is

  unknown, their identities are readily ascertainable from

  records within the sole control of defendants, and upon

  information and belief there are more than 40 members of

  the putative class during the Class Period, most of whom

  would not be likely to file individual suits because they

  lack adequate financial resources, access to attorneys, or

  knowledge of their claims.

        27.   Plaintiffs will fairly and adequately protect the

  interests    of   both    the       putative    Class      Members    and    the

  Collective Action Members and have retained counsel who are

  experienced and competent in the fields of employment law

  and class action litigation.

        28.   Plaintiffs’ claims are typical of the claims of

  the putative Class and Collective Action Members, and they



                                         7
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 8 of 24 PageID #: 8



  have no interests that are contrary to, or in conflict

  with, those of the putative members of this class action or

  collective action.

         29.     Furthermore, inasmuch as the damages suffered by

  individual       putative     Class     Members    and     Collective   Action

  Members may be relatively small, the expense and burden of

  individual litigation make it virtually impossible for the

  members of the putative class and collective actions to

  individually seek redress for the wrongs done to them.

         30.     Questions of law and fact common to the members

  of the putative class and collective actions predominate

  over   questions       that    may     affect   only     individual     members

  because        defendants      have     acted      on    grounds   generally

  applicable to all members.

         31.     Among the common questions of law and fact under

  the    FLSA     and    New    York    wage   and    hour    laws   common    to

  plaintiffs       and    other        putative     Class/Collective      Action

  Members, and that will generate common answers, are the

  following:

            a.    Whether defendants failed and/or refused to pay

                  the plaintiffs and the Collective Action Members

                  premium pay for hours worked in excess of forty

                  per workweek, in violation of the FLSA and the

                  regulations promulgated thereunder;


                                           8
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 9 of 24 PageID #: 9



            b.    Whether defendants failed and/or refused to pay

                  the plaintiffs and the putative Class Members

                  premium pay for hours worked in excess of forty

                  per workweek, in violation of New York wage and

                  hour   laws    and        the      regulations     promulgated

                  thereunder;

            c.    Whether     defendants         failed   and/or     refused     to

                  provide the plaintiffs and the putative Class

                  Members with the wage notices and the weekly pay

                  statements required by New York Labor Law §§

                  195.1, 195.3, and the Wage Theft Prevention Act;

            d.    Whether defendants’ violations of the FLSA were

                  willful, or not made in good faith, as those

                  terms are used within the context of the FLSA;

                  and

            e.    Whether defendants’ violations of New York Labor

                  Law were willful, or not made in good faith, as

                  those terms are used within the context of New

                  York Labor Law.

        32.      Plaintiffs    know    of       no   difficulty    that   will   be

  encountered in the management of this litigation that will

  preclude its maintenance as a collective action or class

  action.




                                            9
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 10 of 24 PageID #: 10



         33.   The    Collective      Action     Members          are     similarly

   situated to Plaintiffs in that they were employed by the

   Construction Companies as non-exempt construction workers

   and   laborers,    and   were    denied    premium       overtime       pay   for

   hours worked beyond forty hours in a week.

         34.   They are further similarly situated in that the

   Construction      Companies     had    a    policy       and     practice      of

   knowingly and willfully refusing to pay them overtime.

         35.   The plaintiffs and the Collective Action Members

   and Class Members perform or performed the same or similar

   primary duties, and were subjected to the same policies and

   practices by the Construction Companies.

         36.   The exact number of such individuals is presently

   unknown, but is known by defendants and can be ascertained

   through appropriate discovery.

                                     FACTS

         37.   At all relevant times herein, defendants owned

   and operated construction companies that were engaged in

   numerous    construction        projects    around       New         York   City,

   including Queens, the Bronx, Manhattan, and Staten Island.

         38.   Canute   Flo   was    employed     as    a    plasterer,          from

   roughly January 2015 through July 2017.




                                         10
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 11 of 24 PageID #: 11



          39.    Kla     Thompson        was    employed          as     a     laborer     and

   carpenter,      from      approximately           August        2013       through      June

   2017.

           40.   Plaintiffs’        work       was     performed          in    the   normal

   course of defendants’ businesses and was integrated into

   the businesses of defendants, and did not involve executive

   or administrative responsibilities.

           41.   At    all    relevant         times    herein,         plaintiffs         were

   employees engaged in commerce and/or in the production of

   goods     for      commerce,     as     defined       in       the        FLSA   and    its

   implementing regulations.

          42.    Plaintiffs        each    routinely          worked         six    days   per

   week     —    every       day   except        Sunday       —        throughout         their

   employment.

           43.   Plaintiff Canute Flo generally worked eight-hour

   days; as a result, he typically worked 48 hours per week

   each week of his employment.

          44.    Plaintiff Kla Thompson generally worked 10 hour

   days; as a result, he worked about 60 hours per week each

   week of his employment.

          45.    Defendants        did    not       provide    a       time    clock,      time

   sheet, or any other method for employees to track their

   time worked.




                                               11
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 12 of 24 PageID #: 12



          46.   Plaintiffs were paid day rates throughout their

   employment.

          47.   In 2015, Canute Flo was paid at a rate of $180

   per day; in roughly the beginning of 2017, he received a

   raise to $190 per day.

          48.   Mr. Thompson was paid at a rate of $100 per day

   when he first started working for defendants, but received

   a raise to $120 per day in or about 2015.

          49.   Plaintiffs were paid at these regular rates of

   pay for all their hours worked, regardless of the number of

   hours they worked in a week.

          50.   As a result, the Construction Companies failed to

   pay plaintiffs any overtime “bonus” for hours worked beyond

   40 hours in a workweek, in violation of the FLSA, the New

   York    Labor   Law,      and    the      supporting     New   York   State

   Department of Labor regulations.

          51.   Defendants’        failure     to   pay     Plaintiffs    the

   overtime bonus for overtime hours worked was willful, and

   lacked a good faith basis.

          52.   For example, Mr. Flo asked his boss about being

   paid   overtime,    and    an    individual      named    “John” who   had

   originally hired him to work for the Campos Group said that

   they couldn’t afford to pay overtime.




                                          12
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 13 of 24 PageID #: 13



          53.     Plaintiffs were generally paid by check, but the

   checks were business checks rather than payroll checks, and

   the checks were issued arbitrarily by one or another of the

   Construction Companies with no explanation to plaintiffs as

   to why.

          54.     Although plaintiffs were paid by check, because

   the checks were business checks rather than payroll checks,

   they were not accompanied by paystubs or wage statements

   that provided the information required by New York law,

   such as regular and overtime hours worked and regular and

   overtime pay.

          55.     Defendants’     failure     to   provide    plaintiffs      with

   weekly records of their compensation and hours worked was a

   violation of the Wage Theft Prevention Act.

          56.     Defendants    failed      to     provide    plaintiffs      with

   written notices providing the information required by the

   Wage     Theft     Prevention     Act      –    including,    inter       alia,

   defendants’ contact information and plaintiffs’ regular and

   overtime rates, in violation of the Wage Theft Prevention

   Act.

          57.     Upon   information       and     belief,     throughout     the

   period    of     plaintiffs’    employment,       both    before   that    time

   (throughout the Class and Collective Action Periods) and

   continuing until today, defendants have likewise employed


                                         13
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 14 of 24 PageID #: 14



   other individuals like Plaintiffs (the Class and Collective

   Action Members) in positions at defendants’ construction

   companies     that     required       little        skill,      no     capital

   investment, and with duties and responsibilities that did

   not include any managerial responsibilities or the exercise

   of independent judgment.

         58.   Specifically, plaintiffs are aware that dozens of

   other employees of the Construction Companies were employed

   with them at construction sites at any one time.

         59.   Upon     information       and        belief,     these      other

   individuals have also worked in excess of forty hours per

   week, yet the Construction Companies have likewise failed

   to pay them overtime compensation of one-and-one-half times

   their regular hourly rate, in violation of the FLSA and the

   New York Labor Law.

         60.   Upon      information          and     belief,    these       other

   individuals were not provided with required wage notices or

   weekly wage statements as specified in New York Labor Law

   §§ 195.1, 195.3, and the Wage Theft Prevention Act.

         61.   Upon     information      and       belief,   while      defendants

   employed     plaintiffs    and     throughout         all    relevant     time

   periods,     defendants    failed          to    maintain    accurate       and

   sufficient    time    records    or    provide       accurate     records    to

   employees.


                                         14
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 15 of 24 PageID #: 15



         62.    Upon       information      and     belief,   while     defendants

   employed plaintiffs and through all relevant time periods,

   defendants failed to post or keep posted accurate notices

   explaining        the     minimum      wage    and     overtime    pay     rights

   provided by the FLSA or New York Labor Law.

                                          COUNT I

                    (Fair Labor Standards Act - Overtime)

         63.    Plaintiffs,         on    behalf     of    themselves       and    all

   Collective         Action        Members,        repeat,     reallege,          and

   incorporate by reference the foregoing allegations as if

   set forth fully and again herein.

         64.    At     all     relevant         times,    defendants        employed

   plaintiffs and each of the Collective Action Members within

   the meaning of the FLSA.

         65.    At all relevant times, defendants had a policy

   and practice of refusing to pay overtime compensation to

   their employees for hours they worked in excess of forty

   hours per workweek.

         66.    As    a    result    of    defendants’      willful   failure       to

   compensate their employees, including plaintiffs and the

   Collective Action Members, at a rate at least one-and-one-

   half times their regular rates of pay for work performed in

   excess      of    forty     hours      per     workweek,    defendants         have




                                            15
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 16 of 24 PageID #: 16



   violated, and continue to violate, the FLSA, 29 U.S.C. §§

   201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

          67.   The foregoing conduct, as alleged, constitutes a

   willful violation of the FLSA within the meaning                      of 29

   U.S.C. § 255(a), and lacks a good faith basis within the

   meaning of 29 U.S.C. § 260.

          68.   Due   to   defendants’      FLSA    violations,      plaintiffs

   and the Collective Action Members are entitled to recover

   from    defendants      their     unpaid        overtime     compensation,

   liquidated damages, interest, reasonable attorneys’ fees,

   and costs and disbursements of this action, pursuant to 29

   U.S.C. § 216(b).

                                    COUNT II

                      (New York Labor Law - Overtime)

          69.   Plaintiffs,    on    behalf        of   themselves    and    the

   members of the Class, repeat, reallege, and incorporate by

   reference the foregoing allegations as if set forth fully

   and again herein.

          70.   At all relevant times, plaintiffs and the members

   of the Class were employed by defendants within the meaning

   of the New York Labor Law, §§ 2 and 651.

          71.   Defendants    willfully       violated        the   rights   of

   plaintiffs and the members of the Class by failing to pay

   them overtime compensation at rates at least one-and-one-


                                       16
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 17 of 24 PageID #: 17



   half times their regular rates of pay for each hour worked

   in excess of forty hours per workweek in violation of the

   New   York   Labor   Law   §§    650   et    seq.    and     its   supporting

   regulations in 12 N.Y.C.R.R § 142.

         72.    Defendants’ failure to pay overtime was willful,

   and lacked a good faith basis, within the meaning of New

   York Labor Law § 198, § 663 and supporting regulations.

         73.    Due to defendants’ New York Labor Law violations,

   plaintiffs and the members of the Class are entitled to

   recover from defendants their unpaid overtime compensation,

   liquidated damages, interest, reasonable attorneys’ fees,

   and costs and disbursements of the action, pursuant to New

   York Labor Law § 198, and § 663(1).

                                    COUNT III

          (New York Labor Law – Wage Theft Prevention Act)

         74.    Plaintiffs,    on    behalf     of      themselves      and     the

   members of the Class, repeat, reallege, and incorporate by

   reference the foregoing allegations as if set forth fully

   and again herein.

         75.    At all relevant times, plaintiffs and the members

   of the Class were employed by defendants within the meaning

   of the New York Labor Law, §§ 2 and 651.

         76.    Defendants     willfully       violated        the    rights    of

   plaintiffs    and    the   members     of   the     Class    by    failing   to


                                        17
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 18 of 24 PageID #: 18



   provide them with the wage notices required by the Wage

   Theft Prevention Act when they were hired, or at any time

   thereafter.

          77.    Defendants      willfully        violated        the    rights    of

   plaintiffs      and    the   members      of   the     Class    by    failing   to

   provide them with weekly wage statements required by the

   Wage    Theft     Prevention       Act    at     any    time     during     their

   employment.

          78.    Due to defendants’ New York Labor Law violations

   relating to the failure to provide paystubs, plaintiffs are

   entitled to recover from the defendants statutory damages

   of $100 per week through February 26, 2015, and $250 per

   day    from   February       27,   2015       through    the    end    of   their

   employment, up to the maximum statutory damages.

          79.    Due to defendants’ New York Labor Law violations

   relating to the failure to provide wage notices, plaintiffs

   are    entitled       to   recover   from       the    defendants      statutory

   damages of $50 per week through February 26, 2015, and $50

   per day from February 27, 2015 to the termination of their

   employment, up to the maximum statutory damages.




                                            18
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 19 of 24 PageID #: 19



                             PRAYER FOR RELIEF

         WHEREFORE, plaintiffs, on behalf of themselves and the

   members of the collective and class actions, respectfully

   request that this Court grant the following relief:

            a.   Certification of this action as a class action

                 pursuant    to    Fed.R.Civ.P.      23(b)(2)        and   (3)   on

                 behalf of members of the Class and appointing

                 plaintiffs and their counsel to represent the

                 Class;

            b.   Designation      of   this      action    as    a    collective

                 action     on    behalf    of    the     Collective       Action

                 Members and prompt issuance of notice pursuant

                 to 29 U.S.C. § 216(b) to all similarly situated

                 members of an FLSA Opt-In Class, apprising them

                 of the pendency of this action, permitting them

                 to assert timely FLSA claims in this action by

                 filing individual Consents to Sue pursuant to 29

                 U.S.C. § 216(b), and appointing plaintiffs and

                 their counsel to represent the Collective Action

                 members;

            c.   A   declaratory       judgment      that       the    practices

                 complained of herein are unlawful under the FLSA

                 and the New York Labor Law;


                                       19
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 20 of 24 PageID #: 20



            d.   An     injunction        against       defendants        and    their

                 officers,           agents,         successors,          employees,

                 representatives, and any and all persons acting

                 in concert with them, as provided by law, from

                 engaging       in    each     of    the   unlawful       practices,

                 policies, and patterns set forth herein;

            e.   A compensatory award of unpaid compensation, at

                 the statutory overtime rate, due under the FLSA

                 and the New York Labor Law;

            f.   An award of liquidated damages as a result of

                 defendants’         willful        failure   to    pay    statutory

                 overtime compensation pursuant to 29 U.S.C. §

                 216;

            g.   Liquidated          damages    for     defendants’        New    York

                 Labor Law violations;

            h.   Statutory damages for defendants’ violation of

                 the New York Wage Theft Prevention Act;

            i.   Back pay;

            j.   Punitive damages;

            k.   An     award        of   prejudgment         and    postjudgment

                 interest;




                                          20
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 21 of 24 PageID #: 21



            l.   An award of costs and expenses of this action

                 together with reasonable attorneys’ and expert

                 fees; and

            m.   Such   other,   further,   and   different   relief    as

                 this Court deems just and proper.

   Dated:     June 3, 2020




                                 ____________________________
                                 David Stein
                                 SAMUEL & STEIN
                                 38 West 32nd Street
                                 Suite 1110
                                 New York, New York 10001
                                 (212) 563-9884

                                 Attorneys for Plaintiffs,
                                 Individually and on behalf of
                                 others similarly situated




                                     21
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 22 of 24 PageID #: 22




                       EXHIBIT A
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 23 of 24 PageID #: 23
Case 1:20-cv-02506-RPK-PK Document 1 Filed 06/04/20 Page 24 of 24 PageID #: 24




                                      CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Campos Group, Inc., et aI., and their
   owners and affiliates to pay me, inter alia, minimum wage and overtime wages as
   required under state and/or federal law and also authorize the filing of this consent in the
   lawsuit challenging such conduct, and consent to being named as a representative
   plaintiff in this action to make decisions on behalf of all other plaintiffs concerning all
   aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the
   law finn ~amuel & Stein, and I agree to be bound by its tenns.




                      ,2017
